Per Curiam:
The order appealed from follows- the suggestion made by this court upon the former appeal (125 App. Div. 574), when it was charitably assumed that the appellant’s attorney, as well as the attorneys for the respondents and the referee, had fallen into inadvertent error as to thelaw governing, the devolution of the estate sought to be partitioned. The present appeal seems to have been' taken because the appellant’s attorney thinks that terms more favorable to him should have been imposed. In view of his extraordinary statement now made that he labored under no mistaken view of the law, but consciously and intentionally misstated the proportion of the estate to which his client was entitled, in the hope that the defendants would be misled thereby to their-own disadvantage, but to the plaintiff’s advantage, the terms imposed might well have been made more onerous upon the appellant, and have been charged against the attorney personally. Since the respondents, however, are content with the present order we do not feel called upon to modify it. The order should be affirmed, with ten dollars costs and disbursements. Present — Patterson, P. J., Ingraham, Laughlin, Clarke and Scott, JJ. Order affirmed with ten dollars costs and disbursements.